Citation Nr: 0948004	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-13 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
Reiter's syndrome. 

2.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1985 to 
December 1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is remanded to the Department of Veterans Affairs 
Regional Office.


REMAND

I.  Reiter's Syndrome

The Veteran originally submitted a claim of entitlement to an 
evaluation in excess of 20 percent for Reiter's syndrome in 
December 2001.  After this claim was denied in an April 2004 
rating decision, the Veteran perfected an appeal.  In March 
2007, the Board denied the Veteran's claim of entitlement to 
an increased rating for Reiter's syndrome.  Specifically, the 
Board found that, because the Veteran failed to appear for a 
scheduled VA examination, the evidence of record did not 
contain current findings upon which an evaluation in excess 
of 20 percent could be granted.  See 38 C.F.R. § 3.655(b) 
(2009).  The Veteran appealed the denial of this claim to the 
United States Court of Appeals for Veterans Claims (CAVC), 
asserting that he was not adequately notified of the VA 
examination.

In a March 2009 memorandum decision, CAVC found that the 
March 2007 Board decision failed to include adequate reasons 
and bases for the denial of the Veteran's claim of 
entitlement to an evaluation in excess of 20 percent for his 
service-connected Reiter's syndrome.  38 U.S.C.A. 
§ 7104(d)(1) (West 2002).  Specifically, CAVC found that the 
March 2007 decision did not address the Veteran's contention 
that he was not adequately notified of a VA examination and, 
as a consequence of that asserted inadequate notice, he did 
not report for the examination.  CAVC held that failure to 
address this contention rendered the Board's March 2007 
reasons and bases inadequate.  Consequently, CAVC vacated the 
Board's March 2007 decision as to this issue and remanded the 
claim to the Board for further development.

Based upon a review of the Veteran's claims folder, the Board 
finds that there is a further duty to assist the Veteran with 
his claim of entitlement to an evaluation in excess of 20 
percent for Reiter's syndrome.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  The Veteran was provided a 
diagnosis of Reiter's syndrome during his active duty 
service.  In January 1989, service connection was granted for 
Reiter's syndrome and a 20 percent evaluation was assigned 
thereto.  In December 2001, the Veteran filed a claim for an 
evaluation in excess of 20 percent for his service-connected 
Reiter's syndrome, which was denied in April 2004.  The 
Veteran underwent a VA examination in June 2006; however, an 
evaluation of his Reiter's syndrome was deferred to a VA 
rheumatology examination.  The Veteran did not report for the 
scheduled VA rheumatology examination.  As found by CAVC, the 
evidence of record contained information regarding the 
scheduling of these examinations and the Veteran's attendance 
pattern, but there was very little evidence of actual notice 
letters issued to the Veteran with corresponding notations 
regarding the mailing and receipt or non-receipt of such 
letters.  Consequently, a remand for further development is 
required to comply with VA's duties to notify and assist, 
including scheduling the Veteran for a VA examination and 
providing him adequate notice of the examination.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2009); 
see Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding 
that VA's statutory duty to assist includes a thorough and 
contemporaneous medical examination).

II.  Left Shoulder Disorder

In February 2004, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for a left 
shoulder injury.  After this claim was denied by the RO in 
April 2004, he perfected an appeal.  In March 2007, the Board 
reopened, but denied the Veteran's claim to service 
connection for a left shoulder disorder.  Specifically, the 
Board found that the evidence of record did not support a 
finding that the Veteran had a then current diagnosis of a 
left shoulder disorder.  See Degmetich v. Brown 104 F.3d 
1328, 1333 (1997).  The Veteran appealed this denial to CAVC.

In March 2009, CAVC found that the March 2007 Board decision 
failed to provide adequate reasons and bases for the denial 
of the Veteran's claim of entitlement to service connection 
for a left shoulder disorder and found that the denial was 
based on an inadequate examination.  Specifically, CAVC found 
that the March 2007 decision did not incorporate a March 2003 
magnetic resonance imaging (MRI) report that demonstrated 
degenerative changes in the Veteran's left shoulder 
acromioclavicular joint and "the suspicion of a tear of the 
anterior-inferior glenoid labrum," or ligament surrounding 
the shoulder joint.  Given that the March 2007 denial was 
based on the lack of a then current diagnosis, CAVC found the 
failure to incorporate the March 2003 MRI report rendered the 
Board's March 2007 reasons and bases inadequate.  See 
38 U.S.C.A. § 7104(d)(1); see also Caluza v. Brown, 7 Vet. 
App. 498, 507 (1995) aff'd per curium, 78 F.3d 604 (Fed. Cir. 
1996).  Moreover, CAVC held that the June 2006 VA examination 
was inadequate because the examiner did not have access to 
the March 2003 MRI report and the Veteran's complete claims 
file.  Thus, CAVC vacated the Board's March 2007 decision as 
to this issue and remanded the claim to the Board for further 
development in accordance with the March 2009 memorandum 
decision.

As discussed above, the June 2006 VA examination was found 
inadequate for purposes of determining service connection for 
the Veteran's left shoulder disorder.  "Once VA undertakes 
the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated 
to do so, VA must provide an adequate one."  Barr v. 
Nicholson 21, Vet. App. 303, 311 (2007).  Consequently, and 
in accordance with CAVC's March 2009 directives, a remand for 
an examination is warranted.

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim of entitlement to 
an evaluation in excess of 20 percent for 
Reiter's syndrome and in support of his 
claim of entitlement to service connection 
for a left shoulder disorder.  The RO must 
then obtain copies of the related records 
that are not already in the claims file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

2.  The Veteran must be afforded a 
comprehensive rheumatology examination to 
determine the severity of his 
service-connected Reiter's syndrome.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
diagnostic tests and studies must be 
accomplished.  All pertinent 
symptomatology and findings must be 
reported in detail, to include any 
evidence of urethritis, iridocyclistis, 
mucocutaneous lesions, diarrhea, and 
arthritis.  The examiner must report the 
frequency/persistence of any findings.  If 
arthritis is found, the examiner must 
report the range of motion and the 
functional limitations, if any, caused by 
the Veteran's service-connected Reiter's 
syndrome.  The examiner must state if the 
service-connected disorder causes weakened 
movement, excess fatigability, and 
incoordination, and if so, the examiner 
must state whether the severity of these 
manifestations impacts upon the ability of 
the Veteran to perform average employment 
in a civil occupation.  If the severity of 
these manifestations can not be 
quantified, the examiner must so indicate.  
With respect to the subjective complaints 
of pain, the examiner must state whether 
pain is visibly manifested on movement of 
the joints, the presence and degree of, or 
absence of, muscle atrophy attributable to 
the service-connected disorder, the 
presence or absence of changes in 
condition of the skin indicative of disuse 
due to the service-connected disorder, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected disorder.  A complete 
rationale for any opinion expressed must 
be included in the examination report.  If 
the examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

3.  The Veteran must be afforded an 
appropriate VA examination to determine 
the etiology of any left shoulder disorder 
found.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
indicated diagnostic tests and studies 
must be accomplished.  All pertinent 
symptomatology and findings must be 
reported in detail.  Following a review of 
the service and postservice medical 
records, to include the March 2003 MRI 
report, the examiner must state whether 
any left shoulder disorder found is 
related to the Veteran's active duty 
service.  The examiner must also state 
whether any left shoulder disorder found 
is due to or aggravated by any service-
connected disorder.  A complete rationale 
for all opinions must be provided.  If the 
examiner cannot provide the requested 
opinions without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examinations, documentation 
must be obtained and associated with the 
Veteran's claims file that shows that 
notice scheduling the examinations was 
sent to the Veteran's last known address.  
Documentation must also be obtained and 
associated with the Veteran's claims file 
that indicates whether any notice that was 
sent was received or returned as 
undeliverable.

5.  Once the above action has been 
completed, the RO must re-adjudicate the 
Veteran's claims on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



